Citation Nr: 0833662	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  98-12 336A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1971 and from February 1972 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.  The RO in New York, New York, 
currently has jurisdiction of the case.  

The Board remanded the issue in November 2000, July 2003 and 
February 2007 for additional development.  


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
seizure disorder.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he is entitled to service 
connection for seizure disorders.  He maintains that he 
incurred seizures during one of his periods of service and 
that his seizure disorder did not pre-exist service.  The 
veteran's primary contention is that his seizure disorder was 
essentially misdiagnosed as alcoholism and that he in fact 
incurred a seizure disorder during service, following head 
trauma.  See June 1998 notice of disagreement (NOD); August 
1998 VA Form 9.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, a seizure 
disorder.  They do reveal that he had complaints of headaches 
and that he experienced spells of shaking and perhaps anemia 
in May 1971.  It was also noted that the veteran was on his 
way to sick call, but began shaking and was unable to 
remember much.  The diagnosis made was atypical migraine.  
The records also show that the veteran complained of muscle 
tightness, feeling tense, and severe headaches; it was noted 
that the veteran fainted.  

In May 1971, the veteran was admitted to the emergency room 
at a medical center located at Lackland Air Force Base (AFB).  
The treatment records associated with this hospitalization 
show that he was admitted with complaints of headache.  The 
medical history provided showed that the veteran passed out 
twice during basic training.  There were no findings during 
this admission.  

A service consultation sheet dated in May 1971 shows that the 
veteran was seen again in the emergency room after he passed 
out.  It was noted that witnesses stated that the veteran 
hyperventilated.  It was also believed that the veteran's 
problem was hyperventilation.  The report indicates that the 
veteran experienced severe headaches before each episode, 
atypical migraine; that the veteran experienced one episode 
which existed prior to service; and that he experienced two 
episodes since then, one of which occurred after running 
three-fourths of a mile.  The report states that the veteran 
experienced sharp, bifrontal, non-throbbing pain, 
lightheadedness, tingling in his fingers, visual loss, and 
loss of consciousness (described as brief).  Upon resuming 
consciousness, he had corpal spasm and prominent tingling in 
his fingers.  The impression made was hyperventilation (HV) 
syndrome.

A June 1971 report of medical history shows, in pertinent 
part, that the veteran complained of frequent/severe 
headaches, dizziness/fainting spells, a history of a head 
injury, epilepsy/fits, shortness of breath, and periods of 
unconsciousness.  The examining physician stated that all of 
the veteran's statements had been reviewed, that the veteran 
did not experience a significant illness or injury since 
induction, that all of the claimed conditions listed on the 
report of medical history existed prior to service, and that 
there was no aggravation of pre-existing conditions.  The 
service treatment records do not include a contemporaneous 
report of medical examination.  The veteran was discharged 
due to hysterical personality, chronic, severe, manifested by 
immature behavior, hysterical fainting, crying spells, and 
numerous somatic complaints.  See June 1971 Recommendation 
for Discharge.  

As for the veteran's second period of service, on service 
enlistment examination dated in February 1972, there were no 
symptoms of a seizure disorder noted and it was not shown 
that the veteran entered his second period of service with a 
seizure disorder.  A review of the February 1972 report of 
medical history shows that the veteran indicated that he 
suffered a head injury.  The examiner noted that the veteran 
had been hit in the head with a brick.  A March 1972 report 
of medical history only indicates that the veteran suffered 
an injury to the back of his head.  The March 1972 report of 
medical examination does not include evidence of a seizure 
disorder. 

The service personnel records reveal that following the 
veteran's separation from the Air Force, he was able to 
enlist in the Army after informing authorities that he was 
never enlisted in the Air Force.  It was determined that he 
was ineligible for reenlistment in the Army at the time of 
his enlistment and he was subsequently relieved from active 
duty service.

The post-service medical evidence of record consists entirely 
of VA records.  In July 1997, the veteran was brought by 
ambulance to the emergency room at the VA Medical Center 
(VAMC) in Albany for evaluation of seizure activity.  The 
diagnostic impression made was syncope, questionable seizure.  
See medical certificate.  A September 1997 record indicates 
that the veteran was diagnosed with temporal lobe epilepsy 
after giving a past medical history of having seizures for 
several years and being recently diagnosed by the VA as 
having temporal lobe epilepsy.  See discharge summary.  He 
reported a history of temporal lobe epilepsy and closed head 
injury in October 1997.  See medical record.  The veteran was 
again brought to the Albany VAMC via ambulance in November 
1997 with history of witnessed seizure times three.  He 
stated that his seizures were feeling dizzy and tired.  The 
diagnostic impression was questionable seizures.  See medical 
certificate.  

The Board notes that an August 1997 electroencephalogram 
(EEG) found a moderately abnormal record because of excessive 
bifrontally predominant low voltage fast activity; and many 
brief discrete bifrontally predominant spikes and spike wave 
discharges during light sleep.  This record was indicative of 
a moderate degree of bifrontal cortical irritability and a 
tendency for generalized seizures.  Abundant fast activity 
may also be seen due to medication effect from sedative 
hypnotic drugs.  See VA Form 10-2614s.  

The veteran was brought to the emergency room by ambulance 
again in February 1998 for evaluation of an unwitnessed 
seizure.  He reported a prior medical history significant for 
post-traumatic seizure and reported having a seizure that 
morning.  The veteran indicated that he had stopped taking 
his seizure medication the week before and admitted to binge 
drinking since the weekend.  See id.  

In August 1998, the veteran presented himself to the 
emergency room at the Albany VAMC after saying he "passed 
out" on the street.  He indicated that the police saw him 
have a seizure, but denied any urinary or fecal incontinence, 
which he stated usually accompanied his seizures.  Past 
medical history of seizure disorder since 1970 post trauma 
was noted.  The veteran was admitted for ethanol 
detoxification and his seizure medication was restarted.  It 
was noted that he did not have any kind of seizure symptoms 
throughout his hospital course.  Prior to the admission, the 
veteran had reported seizure activity with loss of urine 
control; a diagnostic impression of seizure disorder; 
atypical pain, was made.  See August 1998 medical 
certificate.  

In November 1998, the veteran reported feeling a seizure 
coming on and dialing 911 before passing out.  He indicated 
feeling weak and dizzy, which was usual pre-seizure, and 
being aroused by smelling salts.  He denied tongue biting and 
urinary and fecal incontinence and had no idea how long he 
was passed out.  The diagnostic impression made was seizure 
disorder secondary to med non-compliance.  A subsequent 
November 1998 record indicates that the veteran had a history 
of alcohol abuse and resultant seizure disorder.  See 
progress note.  

The veteran was admitted to the Albany VAMC in July 1999 
because he was found unresponsive.  His past medical history 
was noted to be significant for alcohol abuse and a seizure 
disorder, though the veteran did not know if he had had a 
seizure.  A history of alcohol ingestion, one case the night 
prior and two to three quarts that morning, was noted and the 
veteran indicated that after taking the alcohol, he went for 
a walk and did not recall what happened next until waking in 
the emergency room.  The veteran was diagnosed with alcohol 
intoxication and seizure disorder.  The examining physician 
indicated that the veteran's episode of unresponsiveness was 
most likely attributed to his alcohol intake.  

The veteran was admitted to the Albany VAMC emergency room in 
February 2000 with a prior history of seizure disorder and 
complaints unrelated to this disorder.  During the hospital 
course, his carbamazepine level was less than 2 and he was 
suspected to be noncompliant.  It was noted that the veteran 
could not remember the date of his last seizure.  The veteran 
was again admitted in December 2000, at which time he was 
noted to have a history of seizure disorder secondary to head 
trauma.  The veteran was found to be noncompliant with his 
medication and reported that his last seizure activity was 
approximately one year prior.  See discharge summaries.  

An April 1997 CT scan of the head due to clinical history of 
trauma showed no hemorrhage or contusion and calvarium was 
unremarkable.  The impression made was no evidence of 
hemorrhage.  A September 1997 CT scan of the head also showed 
no hemorrhage or contusion, no hydrocephalus or mass effect 
were identified, and calvarium was intact.  The impression 
made was no acute findings.  See radiology/nuclear medicine 
reports.  

A magnetic resonance imaging (MRI) of the brain conducted in 
August 1997 with clinical history of multiple closed head 
injuries, evaluate for seizure focus, reported that there was 
no evidence of old dramatic or post ischemic tissue loss; no 
extra-axial collection or mass effect identified; mild 
atrophy with relative prominence of the perivascular spaces 
along the upper convexities; no hydrocephalus; hippocampal 
morphology appeared symmetric; and the sella and 
craniocervical junction were unremarkable.  The impression 
made was no evidence of post traumatic tissue loss or old 
focus of parenchymal hemorrhage.  Mild diffuse cortical 
atrophy was noted.  See id.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous neurological disorders examination in March 
2007, at which time his medical records, claims folder, and 
computerized patient record system (CPRS) were reviewed.  He 
was noted to be a poor historian with a history of chronic, 
severe alcohol abuse.  It was also noted that the veteran 
continued to drink nine quarts of beer per day.  

The veteran reported that he was in the Air Force for a short 
period of time in 1971 and indicated that he fell and hit his 
head during basic training at Lackland AFB, which resulted in 
a seizure.  He did not remember being treated for a seizure 
disorder with any medication.  The veteran reported trying to 
enlist in the Army sometime during the following year.  He 
indicated that he was in the Army for about one month before 
it was found that he had already been discharged from the Air 
Force, so he was again discharged.  

The veteran reported that he had not been on any seizure 
medication for the last seven or eight years and denied 
having any seizures during that time frame.  He stated that 
all he could remember was before he would have a seizure, he 
would feel dizziness and people would tell him he was 
shaking.  He reported loss of consciousness and some urinary 
incontinence and stated that he had many seizures over the 
years starting with his in-service head trauma.  The examiner 
reported that he could find no medical records documenting 
seizures before the 1990s and that according to the CPRS, the 
veteran was first started on medication for seizures in 1997.  
The veteran indicated that it was always thought that his 
seizures were alcohol related, but that he actually had 
temporal lobe seizures.  The examiner reported that he could 
not find any neurology consults in CPRS and could not find 
any EEG concluding temporal lobe seizures.  

The veteran reported that he had been drinking heavily since 
the 1970s and had had many hospital admissions for alcohol-
related problems, as well as for detoxification and 
rehabilitation.  He also indicated that during his childhood, 
he was treated for hyperactivity.  The examiner reported that 
review of past records indicated that the veteran was on 
Librium or Valium from ages 12 to 18.  A June 1, 1992 record 
of admission reveals no history of seizures; the veteran 
denied seizures but he did report a history of blackouts.  On 
May 27, 1992, the veteran reported head trauma at age 14 when 
he was hit by a brick in the back of the head and again when 
he went through a windshield approximately 12 years prior, 
which would put it around 1980.  The veteran also reported 
that he has always been nervous and jittery.  

The examiner reported that an August 12, 1997 discharge 
summary reported that an MRI of the brain was negative and 
that his EEG was abnormal; he was started on Dilantin, which 
was the first time he apparently was on medication for 
seizures.  The medication was changed to Tegretol thereafter.  
The examiner noted another report dated September 26, 1997 
from another admission when it was reported that an EEG was 
normal.  There is a CT scan of the head from April 2002 
showing a mild right frontal subdural hematoma and another CT 
of the head from May 2005 showing patchy areas of subcortical 
white matter changes and a small left centrum semiovale 
lacunar infarct and prominence of the basilar artery.  

Physical examination revealed that the veteran was mildly 
tremulous but alert and oriented.  The diagnosis made was no 
present seizure disorder.  The examiner noted that the 
veteran had not been on any seizure medication for the last 
seven or eight years and reported no seizure activity in that 
time.  His prior history was compounded by his extremely poor 
memory, not surprising in view of his chronic alcohol abuse, 
which continued to the present time.  The examiner could find 
no neurology consult or EEGs in the file indicating a 
diagnosis of temporal lobe seizures such that he was not sure 
where this came from.  The records indicate episodes of head 
trauma at age 14 when the veteran was hit by a brick and then 
his head trauma reported when he was in the Air Force and 
another episode in 1980 or thereabouts when he went through a 
windshield.  

It appears that the RO returned the claims folder back to the 
examiner for clarification of the medical opinion.  In 
pertinent part, the RO noted that although the examiner did 
not find any currently diagnosed seizure disorder, the first 
remand instruction must be answered in accordance with the 
remand.  The Board notes that the instruction in question 
requested that the veteran be scheduled for VA examination to 
confirm the diagnosis of a seizure disorder and to determine 
the nature and etiology of the seizure disorder. Following 
the examination, if a seizure disorder was diagnosed, the 
examiner was requested to a) indicate the likelihood that 
manifestations of the current seizure disorder began in 
service, to include the episodes of shaking, headaches, 
tightening of muscles, muscle spasms, fainting, and finding 
of hyperventilization syndrome; and b) provide a discussion 
of the significance, if any, of the documented history of 
head trauma, and state whether there is a relationship 
between the in-service documentation of head trauma and a 
current diagnosis of a seizure disorder.  

A March 2007 addendum to the C&P examination report indicates 
that the examiner reported reading the remand with his 
initial dictation and following the remand request exactly as 
it was typed.  It stated to complete items 1A and 1B "if a 
seizure disorder is diagnosed."  The examiner reported that 
he did not diagnose any seizure disorder and, therefore, did 
not comment on 1A and 1B.  As far as 1A is concerned, the 
examiner reported reviewing the records and finding no 
indication of any seizure disorder while the veteran was in 
service.  As far as 1B was concerned, the examiner indicated 
that there was no documentation of any head trauma in the 
service either and, therefore, there would be no considered 
causal relationship to any seizure disorder that took place 
thereafter.  

The evidence of record does not support the veteran's claim 
for service connection for a seizure disorder.  As an initial 
matter, the veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, a seizure 
disorder.  As such, there is no evidence of a chronic seizure 
disorder condition during service.  Moreover, the earliest 
post-service medical evidence of record related to a possible 
seizure disorder is dated July 1997, more than twenty five 
years after the veteran's separation from service.  This 
large span of time does not support a finding that the 
veteran has had continuity of symptomatology since service.  

The Board acknowledges both the in-service and post-service 
documentation of history of head trauma.  Review of the 
service treatment records, however, do not corroborate that 
the veteran did indeed suffer any head trauma during service.  
Moreover, while the VA examiner points out that records 
indicate episodes of head trauma reported when he was in the 
Air Force, the examiner also indicates that there is no 
documentation of any head trauma in the service.  See March 
2007 VA C&P examination report and addendum.  

The Board also acknowledges that post-service treatment 
records have diagnosed the veteran with a seizure disorder, 
to include a diagnosis of temporal lobe epilepsy.  On this 
matter, however, the VA examiner reported that he could not 
find any neurology consults or any EEG concluding that the 
veteran had temporal lobe seizures such that he was unsure 
where this information came from.  Irrespective of the 
foregoing, the application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  The 
examiner found no present seizure disorder.  In the absence 
of competent medical evidence showing that the veteran has a 
seizure disorder, or that any seizure disorder is a result of 
service, service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303 (2007).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
May1998 rating decision that is the subject of this appeal.  
The claim for service connection for a seizure disorder, 
however, was filed before the current section 5103(a) notice 
requirement became effective in November 2000.  Moreover, the 
claim was remanded on three occasions in order to effect 
compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in a September 
2004 letter, which informed him of the evidence necessary to 
establish a claim for service connection and advised him of 
his and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The veteran was also provided with notice 
concerning the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See July 2006 
supplemental statement of the case (SSOC).  The claim was 
readjudicated in an October 2007 SSOC.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service and VA treatment records have 
been associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


